Title: To George Washington from Sturgis Gorham, 9 July 1789
From: Gorham, Sturgis
To: Washington, George



Boston July 9th 1789

Exalted to rule over an extensive People, and to put in motion numerous executive Instruments in parts of your Government which are not minutely known to you, the Citizens of such can never expect to be employed in any Branch of Office but as they come forward to present Themselves or are made known by Informations of those to whom you must unavoidably in some Cases apply for Light.
By my hereditary Situation in Barnstable, my Education my mercantile & marine Experience my Time of Life and desire to

be more stationary than in former Days, I am induced to invite your Notice and promote your Enquiries respecting me when you are about to appoint a Collector for the Port of Barnstable. The Vice President, our Senators, in some degree, The Representatives of our District, in a much greater, and the respectable Bearer of this my Address, are capable of speaking of my Character & Responsibility upon your condesending so far to notice my Desires as to proceed to Enquiry. I am With the highest Devotion Your Humble Servant

Sturgis Gorham

